                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PETER C. MAUTER, #M24019,                        )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18-CV-02100-SMY
                                                  )
 M. SIDDIQUI                                      )
 DR. CALDWELL,                                    )
 DR. FUENTES,                                     )
 DR. SHEARING,                                    )
 JOHN TROST,                                      )
 WEXFORD STAFF,                                   )
 MEDICAL STAFF,                                   )
 DIRECTOR JOHN BALDWIN,                           )
 JACQUELINE LASHBROOK,                            )
                                                  )
                Defendants.                       )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Peter Mauter, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this pro se action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges that when

he was incarcerated at Menard Correctional Center (“Menard”), Defendants were deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment. He requests

monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests
money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b). An action fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). At this juncture, the factual allegations of the pro se Complaint are to

be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint: When Plaintiff entered Menard

in November 2011, he had chronic lower back pain. (Doc. 1, p. 14). Plaintiff requested medical

attention for the low back pain. (Doc. 1, pp. 14-15). In early 2012, Plaintiff was prescribed

naproxen 500 mg daily for the pain. (Doc. 1, p. 15). This treatment continued for five years. Id.

During that time, Plaintiff requested magnetic resonance imaging (“MRI”) on multiple occasions

to find out if his condition could be treated by surgery. (Doc. 1, pp. 14-15). Those requests were

denied by medical directors Dr. Fuentes, Dr. Shearing, Dr. Trost, and Dr. Siddiqui. Id. Plaintiff

was not offered any other treatment and was not informed of the adverse effects of long-term use

of naproxen. (Doc. 1, pp. 14-17).

       During a sick call with Dr. Caldwell in October 2017, Plaintiff requested a blood test

because his back pain had increased in the last six months, he had been “extremely ill,” and he was

concerned about prostate cancer. (Doc. 1, p. 15). On November 19, 2017, Dr. Caldwell told

Plaintiff that the blood test showed "kidney failure." Id. Additional testing showed Plaintiff had

“mild to moderate kidney disease.” (Doc. 1, p. 18). Also during the November 19, 2017 visit,

Plaintiff learned that his recent x-rays showed "significant degenerative disc disease" that had

“further progressed since the prior examination.” (Doc. 1, pp. 15, 17). Plaintiff had not received

treatment for the back pain, other than naproxen, and was not aware of that diagnosis or the extent



                                                 2
of his condition. (Doc. 1, pp. 14-17). Instead, he had been repeatedly told he was “old,” and the

back pain was “only arthritis.” (Doc. 1, p. 15). Dr. Caldwell told Plaintiff he was recommending

a MRI based on the findings in the recent x-rays and would refer him to see Dr. Siddiqui. (Doc.

1, p. 15). Dr. Siddiqui denied the request for MRI. (Doc. 1, p. 17).

       Plaintiff saw Dr. Siddiqui in January 2018 following another blood test that confirmed

kidney damage. (Doc. 1, p. 18). At that time, Plaintiff made a request to see an “outside” doctor

who is a “kidney specialist.” Id. The request was submitted and denied by Wexford. Id.

Arrangements were made for Plaintiff to treat with “Wexford’s renal failure doctor.” Id. Plaintiff

visited with that physician via video telemedicine on March 14, 2018 and May 31, 2018. Id. At

the second visit, the physician told him there was a “reasonable probability” that taking naproxen

for such a long period caused the kidney damage and advised him to return if he had any kidney

related issues. (Doc. 1, p. 19).

       Based on the allegations of the Complaint, the Court finds it convenient to designate the

following Counts in this pro se action. The parties and the Court will use these designations in all

future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of these Counts does not constitute an opinion regarding their merit.

       Count 1:        Eighth Amendment claim against Fuentes, Shearing, Trost,
                       Caldwell, and Siddiqui for deliberate indifference to Plaintiff’s
                       serious medical needs relating to treatment of chronic low back pain
                       and degenerative disc disease.

       Count 2:        Fourteenth Amendment claim against unspecified defendants for
                       failing to provide Plaintiff with information about long-term use of
                       naproxen.
      .
Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly pleading standard.




                                                 3
                                     Preliminary Dismissals

       Plaintiff identified “Wexford Staff” and “Medical Staff” as defendants. They are not

proper defendants. Plaintiff must identify an individual (not block groups of individuals) who

deprived him of his constitutional rights. A plaintiff is required to associate specific defendants

with specific claims, so that defendants are put on notice of the claims brought against them and

so they can properly answer the Complaint. See Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8(a)(2).

Where a plaintiff has not included a specific defendant in his statement of the claim, the defendant

cannot be said to be adequately put on notice of which claims in the Complaint, if any, are directed

against him. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Accordingly, “Wexford

Staff” and “Medical Staff” will be dismissed with prejudice, though this dismissal will be without

prejudice to Plaintiff naming and bringing a claim against individual medical staff and/or Wexford

staff members.

       Plaintiff named John Baldwin, Director of IDOC and Warden Lashbrook as Defendants

but makes no allegations against either in the body of the Complaint. There is no suggestion that

Baldwin or Lashbrook is personally responsible for allegedly violating Plaintiff’s constitutional

rights, and they cannot be held liable based solely on their positions as administrators as the

doctrine of respondeat superior does not apply to section 1983 actions. Chavez v. Illinois State

Police, 251 F.3d 612, 651 (2001). Accordingly, any claims against Baldwin and Lashbrook will

be dismissed without prejudice.

                                            Discussion

                                             Count 1

       Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,



                                                 4
429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). To state a claim

for deliberate indifference, an inmate must show that (1) he suffered from an objectively serious

medical condition; and (2) defendant was deliberately indifferent to a risk of serious harm from

that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016).

       The allegations in Count 1 do not adequately plead the subjective component of deliberate

indifference against Fuentes, Shearing, and Trost. Plaintiff claims that as medical directors at

Menard, these defendants denied his repeated requests for a MRI. This allegation, standing alone,

states no claim. Forbes v. Edgar, 112 F.3d 262, 266-67 (7th Cir. 1997) (Eighth Amendment does

not entitle an inmate to demand specific care or the best care possible). Plaintiff alleges that the

denials of Plaintiff’s requests for a MRI amount to deliberate indifference because “staff” knew of

his medical history, knew he had degenerative disc disease, knew he had constant pain but

persisted in a course of treatment that was known to be ineffective. But Plaintiff’s allegations with

respect to “staff” are insufficient to state a claim for deliberate indifference by Fuentes, Shearing,

or Trost as medical directors. See Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir. 2008) (there is

no respondeat superior liability for claims under section 1983); Garvin v. Armstrong, 236 F.3d

896, 898-99 (7th Cir. 2001) (medical director cannot be held vicariously liable for actions of

nursing staff). Accordingly, Fuentes, Shearing, and Trost will be dismissed without prejudice.

       The Complaint also fails to state a viable deliberate indifference claim as to Caldwell.

According to the Complaint, Caldwell responded to Plaintiff’s medical needs by performing

appropriate medical tests and referring Plaintiff for further treatment. These actions do not suggest

deliberate indifference. Therefore, Caldwell will be dismissed without prejudice.

       Plaintiff’s claim against Siddiqui, however, shall receive further review. Plaintiff alleges

Siddiqui was aware of Plaintiff’s chronic low back pain and degenerative disc disease but denied



                                                  5
meaningful treatment and his requests for a MRI. These allegations are sufficient to state a

deliberate indifference claim against Siddiqui in his individual capacity. However, the claim

asserted against Siddiqui in his official capacity will be dismissed without prejudice. See Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (an individual in his official capacity is

not a person for purposes of section 1983).

                                               Count 2

       Plaintiff alleges the “Medical Staff” failed to warn him that naproxen could cause kidney

damage. These allegations are akin to the “informed consent” theory of liability recognized by the

Second Circuit Court of Appeals in Pabon v. Wright, 459 F.3d 241 (2d Cir. 2006). The Seventh

Circuit has also recognized this theory of liability for deliberate indifference claims. See Phillips

v. Wexford Health Sources, Inc., 522 F. App’x 364, 367 (7th Cir. 2013); Cox v. Brubaker, 558 F.

App’x 677, 678–79 (7th Cir. 2014). Thus, Plaintiff may have a viable Fourteenth Amendment

claim for lack of informed consent against one or more officials at Menard. Nevertheless, Count

2 is subject to dismissal because Plaintiff does not identify anyone who was personally deliberately

indifferent beyond the “Medical Staff” listed as a defendant in the case caption. As previously

discussed, Plaintiff must identify a particular defendant, even in generic terms (e.g., “John/Jane

Doe”), who deprived him of his constitutional rights. Accordingly, Count 2 will be dismissed

without prejudice.

                                   Request for Injunctive Relief

       Plaintiff requests injunctive relief in the Complaint and seeks an Order that he “be allowed

to see an outside kidney specialist.” (Doc. 1, p. 22). The relief Plaintiff seeks is likely unavailable

to him in this action. All of his claims pertain to the denial of medical care at Menard, but he was

transferred to Lawrence in October 2018. (Doc. 1, p. 14). When an inmate is transferred to another



                                                  6
prison, his request for injunctive relief against officials at the first prison is generally moot, unless

“he can demonstrate that he is likely to be retransferred” back to the prison. See Higgason v.

Farley, 83 F.3d 807, 811 (7th Cir. 1996) (citation omitted); Maddox v. Love, 655 F.3d 709, 716

(7th Cir. 2011). Plaintiff has made no such showing.

         If Plaintiff believes that he is not receiving adequate medical care at the facility where he

is currently housed, he must file a new lawsuit naming as defendants the individuals at that facility

who are responsible for providing him with care. Plaintiff may then file a Rule 65 motion for a

temporary restraining order and/or preliminary injunction in that action, if he believes that the

requirements for obtaining such relief have been met.

                                                Pending Motions

                                     Motion for Recruitment of Counsel

         Plaintiff filed a Motion for Recruitment of Counsel (Doc. 3), which will be denied 1 without

prejudice. Plaintiff discloses unsuccessful efforts to contact attorneys via written correspondence.

Accordingly, he appears to have made reasonable efforts to retain counsel on his own. With respect

to his ability to pursue this action pro se, Plaintiff indicates he does not have the legal skills

required to represent himself. The Court finds Plaintiff can proceed pro se, at least for now.

Plaintiff’s pleadings demonstrate an ability to construct coherent sentences and relay information

to the Court. Plaintiff appears competent to try this matter without representation at this time. Once

discovery has commenced, if Plaintiff has significant difficulty, he may refile his motion.

                                Motion for Service at Government Expense

         Plaintiff’s Motion for Service at Government Expense (Doc. 4) will be denied as moot.

Summons will be issued and served on Defendants as ordered below. Plaintiff is advised that it is


1
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                           7
not necessary for a litigant proceeding in forma pauperis to file a motion requesting service of

process by the United States Marshal Service or other process server. The Clerk will issue

summons and the Court will direct service for any Complaint that passes preliminary review.

                                          Disposition

       IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice, and the Motion for Service of Process at Government Expense (Doc.

4) is DENIED as MOOT.

       IT IS FURTHER ORDERED that Defendants WEXFORD STAFF and MEDICAL

STAFF are DISMISSED with prejudice, and Defendants BALDWIN and LASHBROOK are

DISMISSED without prejudice. The Clerk of the Court is DIRECTED to terminate these

defendants as parties in the Court’s Case Management/Electronic Case Filing (“CM/ECF”)

system.

       IT IS FURTHER ORDERED that COUNT 1 shall receive further review as to

SIDDIQUI in his individual capacity only. COUNT 1 is DISMISSED without prejudice as to

FUENTES, SHEARING, TROST and CALDWELL. The Clerk of the Court is DIRECTED to

terminate FUENTES, SHEARING, TROST and CALDWELL as parties in CM/ECF.

       IT IS FURTHER ORDERED that COUNT 2 is dismissed without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for SIDDIQUI in his

individual capacity: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to Defendant’s place of employment

as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take



                                                8
appropriate steps to effect formal service Defendant, and the Court will require Defendant to pay

the full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-known

address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee of $350.00 remains due and payable,

regardless of whether Plaintiff files a Complaint. See 28 U.S.C. § 1915(b)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a




                                                   9
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 11, 2019


                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendant of your lawsuit

and serve that Defendant with a copy of your Complaint. After service has been achieved,

Defendant will enter his appearance and file an Answer to your Complaint. It will likely take at

least 60 days from the date of this Order to receive Defendant’s Answer, but it is entirely possible

that it will take 90 days or more. When Defendant has filed his Answer, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for Defendant before filing any motions, to

give Defendant notice and an opportunity to respond to those motions. Motions filed before

Defendant’s counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  10
